DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/15/2021 is acknowledged.
Claims 3-9, 11 & 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(m) are required in this application because the shading, particularly in Figures 4-6, makes it difficult to determine the structure of the claimed invention.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, in each of the figures, makes it difficult to determine the structure of the claimed invention and prevents satisfactory reproduction characteristics.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
	
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0046 should read -- In the inlet 140, the Inlet vortex vanes 410 can be stationary and can be attached to the stationary inlet housing 430. In the outlet 150, the outlet vortex vanes 470 can be stationary and can be attached to the stationary outlet housing 440. The impeller 230 can rotate within the main housing 400.--
Appropriate correction is required.

Claim Objections
Claims 2, 12 & 13 are objected to because of the following informalities:
Claim 2, Line 2, the term “the output shaft” should read --an 
Claim 12, a period needs to be placed at the end of Claim 12.
Claim 13 should read --The jet pump system of claim 1 wherein an output shaft of a motor is connected to a drive pulley by a centrifugal clutch or constant velocity transmission.--


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 10, the limitation “the outlet vortex vanes of the impeller are matched to the optimal angle of the impeller blades”, is indefinite.  First, the elected species, Species I, was defined as including Figures 2, 4-6 & 9-14.  None of Figures 2, 4-6 & 9-14 show the outlet vortex vanes (470) as being part of the impeller (230).  Figures 4-6 specifically show the outlet vortex vanes (470) as being separate from the impeller (230), where the outlet vortex vanes (470) are attached to the stationary outlet housing (440).  As such, either Claim 10 does not read on the elected species, or the phrase “the outlet vortex vanes of the impeller” is a typo.
Second, the terms “the optimal angle” and “the impeller blades” lack antecedent basis.
It is not clear what angle of the impeller blades constitutes an optimal angle.  Instant application Paragraph 0044 states the angle of the impeller blade can be optimized, taking on different shapes, angles and numbers, depending on numerous factors, including “1) speed of rotation, 2) the type of mass and its properties, 3) the application of the embodiment, and 4) operational environment.”  As such, Applicant has defined an “optimum angle” as any angle, as desired.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (WO2014/167972 - see attached translation), in view of Richter (U.S. PGPub 2014/0127060).
As to Claim 1, Uchiyama teaches a jet pump system (Figure 1) comprising: an impeller (22)…and outlet vortex vanes (16).
Uchimaya does not teach inlet vortex vanes.
Richter describes an axial flow pump, and teaches inlet (102; see Figure 5) vortex vanes (118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the inlet vanes, as taught by Richter, with the jet pump system, as taught by Uchiyama, “to direct the flow of fluid as desired (Paragraph 0063).”
As to Claim 2, Uchiyama, as modified, teaches all the limitations of Claim 1, and continues to teach the impeller (Uchiyama 22) is attached to a drive pulley (see Uchiyama Figure 1 below) by a belt (Uchiyama 34) and the drive pulley (see Uchiyama Figure 1 below) is in turn connected to an output shaft (Uchiyama 32) of a motor (Uchiyama 30; Uchiyama Page 7, 

    PNG
    media_image1.png
    600
    805
    media_image1.png
    Greyscale

Uchiyama Figure 1, Modified by Examiner

As to Claim 10, Uchiyama, as modified, teaches all the limitations of Claim 1, but is silent on how the outlet vortex vanes are oriented with respect to the impeller, so does not explicitly teach the outlet vortex vanes are matched to an optimal angle of the impeller.  See 112(b) rejection above for interpretation clarification.
Richter Paragraph 0063 describes the configuration --i.e., angle or number-- and shape of the vanes as a result effective variable (see MPEP 2144.05(II)(B)), where the configuration and shape of the vanes “direct the flow of fluid as desired”.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the angle of the vortex vanes with respect to the impeller, since it has been held that discovering an In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
The result of optimizing the vortex vane angles with respect to the impeller results in Uchiyama, as modified, teaching the outlet vortex vanes (Uchiyama 16) are matched to an optimal angle (as taught by Richter Paragraph 0063 and applying case law, as described above) of the impeller (Uchiyama 22).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama, in view of Richter, further in view of Sheehan (U.S. Patent 5,505,594).
As to Claim 12, Uchiyama, as modified, teaches all the limitations of Claim 1, and continues to teach the impeller (22) is connected to (as shown in Figure 1) an impeller housing (20) by a bearing (50) and a seal and a retaining device (18/24; see Figure 3).
Uchiyama, as modified, does not teach the impeller is connected to an impeller housing by…a seal 
Sheehan describes an axial flow impeller (20) pump actuated by a belt (6), and teaches the impeller (20) is connected to (as shown in Figure 2; Column 2, Lines 60-64) an impeller housing (36) by…a seal (26, where the bearings 24 include a seal 26; Column 2, Lines 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the bearings, as taught by Uchiyama, as modified, with bearings containing seals, as taught by Sheehan, to “prevent fluid flow past the bearings (Column 2, Lines 60-64).”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama, in view of Richter, further in view of Middlebrook (U.S. PGPub 2005/0092307).
As to Claim 13, Uchiyama, as modified, teaches all the limitations of Claim 1, but does not teach the output shaft of the motor is connected to the drive pulley by a centrifugal clutch or constant velocity transmission.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a centrifugal clutch, as taught by Middlebrook, to connect the output shaft and drive pulley, as taught by Uchiyama, as modified, to selectively disengage the impeller from the motor (Paragraph 0053).
Once the Middlebrook centrifugal clutch is modified into Uchiyama, as modified, the modification will result in the output shaft (Uchiyama 32) of the motor (Uchiyama 30; Uchiyama Page 7, Lines 252-254) is connected to the drive pulley (see Uchiyama Figure 1 in the Claim 2 rejection above) by a centrifugal clutch (Middlebrook 70; Paragraph 0050) or constant velocity transmission.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paschke (DE2330672 - see attached translation), Patrick (2016/0195097), and Gabriel (5,181,868) teach impellers actuated via a belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746